NORTONI, J.
(concurring). — 1. It is urged with much force by the learned counsel for appellant that the document introduced in evidence is not a lease, but is rather an operating contract whereby the Transit Company operated the street railroad mentioned therein and especially the line on which the plaintiff received her injury, either as an agent for, or the partner of, the United Railways Company, the owner, and the liability of the United Railways Company is therefore asserted; first, upon the theory that the principal is responsible for the negligent acts of the agent committed within the scope of the agent’s authority, and while conducting the business of the principal in pursuing the agency; or, second, upon the principle of agency as applicable to partnerships in and about the conduct of the partnership business. As appears from the separate opinions of each of my associates, there is no disagreement between the members of this court on this question. After mature deliberation, we all agree: first, that the legal effect of the instrument is not such as to establish the relation of principal and agent, nor that of co-partnership between the parties, so that the United Railways Company is liable for the negligent acts of the Transit Company. It is the unanimous opinion of the court on the record before us (and that is a record devoid of either allegation or proof of fraud pertaining to the transaction), that the document on its face is, as a matter of law, a lease, whereby the United Railways Company, the lessor, demised to the Transit Company, the lessee, the property therein mentioned, etc. Second, we are likewise all of the same opinion with respect to the sufficiency of the showing made to the effect that the city of St. Louis had, by ordinance, accorded its assent to the leasing of the railroads in question, in conformity with the constitutional provisions in that behalf. From these facts, it appears that there remains but one question in the case about which there is conflict of opinion, and *586on this question I fully and freely agree in the doctrine and reasons therefor announced in the very able opinion of the court prepared by Judge Goode.
2. Inasmuch as the identical question here presented has never been determined by the courts of'last resort in this State, I deem it not improper, in view of the difference of opinion entertained by the members of this court, to set out a few of the reasons which have impelled me to the conclusion announced in the opinion of the court. I do not write because I feel that anything which should have been said, has been left unsaid, or that I can add anything of substantia] worth to the very able and exhaustive review and reasoning to be found in that opinion, but on the contrary I contribute my views for no other purpose than to say that after an extended, careful and candid investigation of the subject, it has revealed itself to my mind as a marvel of simplicity which has become much immeshed in the intricate reasoning of learned judges and confounded by the misapplication of wholesome general principles not in the least pertinent here, but pertaining to a wise and sound public policy with respect to such-corporations as are chartered by the State to serve all of the people, and therefore, in their nature, public institutions. And in this connection, I may say that I have read and re-read each and all-of the authorities cited in the opinions by my learned associates, both Judges Bland and Goode, as well as each and all of the authorities cited in the various briefs on file and such other cases, both in this country and in England, that have come under my observation, and I have studied every case upon its merits with respect to the facts before the court in each individual instance, candidly and earnestly seeking to arrive with that degree of accuracy of which the subject is worthy, at the correct principle which should influence the court in its adjudication, if there be any principle pertinent thereto other than that which applies between citizens generally *587in like transactions. My labors in this behalf have been rewarded by ascertaining, beyond peradventure, as far as my own judgment and conscience are concerned, that the same principle applies here in determining the liability of the lessor with respect to the negligent acts of its lessee, in which it did not participate and over which it had no control, as applies between citizens generally, arising out of the relation of landlord and tenant, and that none other than that is pertinent.
There is indeed a marked conflict noticeable upon the first or cursory reading of the authorities. When the cases are carefully and studiously examined, this conflict is discovered to be more apparent than real. Many of the adjudicated cases rest upon facts where no statutory authority of any sort for the lease was had, and of course in such cases, on the principle that a chartered corporation cannot absolve itself of its obligation to the public Avithout the consent of the State, the lessor has been held liable. Yet others rest upon facts where the statutes under which the lease was executed, in express terms reserves the liability of the lessor, and of course, in these cases, the liability has been properly adjudged against the lessor. In others, the injury for which the lessor is sought to be held to answer, was occasioned by the neglect of the lessor in the original construction of the property leased, and the lessor in such cases, has been held responsible on the same principle that the landlord of a building would be held responsible for an injury resulting from the negligent construction of a building in the occupancy of his lessee. In other cases, the injury for which the lessor is sought to be held was occasioned by the neglect of some positive duty affixed by the charter or general statutes against the lessor, which cases proceed upon the theory that such positive statutory obligation cannot be shifted except by equally clear and positive statutory exemption therefrom. And the other class of cases, like the one at bar, presents the *588question of a lease having been made under competent legislative authority without either express exemption from or reservation of liability in the lessor, and this latter class, and none other, are in point as precedents in the case before the court. The cases are all properly classified by Judge Goode in the opinion of the court, and I will not increase my labor by unnecessarily pointing them out. Many of the cases are classified by Judge Lurton in Arrowsmith v. Nashville, etc., Railway, 57 Fed. 165.
As said, it results from all of this that but one of the several classes of cases referred to are precedents here, and that is the line of cases in which it is sought to enforce the lessor under a statute, in broad terms authorizing the lease without any express exemption from or reservation of liability of the lessor, to respond for the negligent acts of the lessee whereby a third party, not in the employ of either, is injured. Such are the cases of Caruthers v. Railway (Kan.), 44 L. R. A. 737, where is to be found a very learned and able note on the question; see also same case, 54 Kans. Rep. 673; Arrowsmith v. Railway Co., 57 Fed. 165; Hayes v. Railway, 74 Fed. 279; Heron v. Railway Co., 68 Minn. 542; Mahoney v. Railway, 63 Me. 69; Scizwak v. Railway Co., 4 Pa. Dist. Ct. 339; Lakin v. Railway Co., 13 Ore. 463; Gwathney v. Ry. Co., 12 Ohio St. 92; Texas, etc., v. Mangum, 68 Tex. 342; Fisher v. Railway Co., 34 Hun 433; Ditchett v. Railway Co., 67 N. Y. 425; Mayor, etc., v. Railway Co., 113 N. Y. 311; Miller v. Railway Co., 125 N. Y. 118; Railway Co. v. Curl, 28 Kas. 622. In the case last cited, then judge, now Mr. Justice Brewer of the Supreme Court of the United States, clearly and aptly pointed out what appears to me to be the correct distinction as follows :
“Defendant contends that where the statute authorizes the lease by one railway company to another of its track, the lessor company is not responsible for injuries *589caused by tbe torts of tbe lessee company, and in support of that doctrine cites some authorities. To a certain extent this proposition is true; if the injury results from negligence in the handling of trains or in the omission of any statutory duty connected with the management of the road, matters in respect to which the lessor company could in the nature of things have no control, then the lessee company will alone be responsible; but when the injury results from the omission of some duty which the lessor itself owes to the public in the first instance' — something connected with the building of the road — then we think the company assuming the franchise cannot divest itself of responsibility by leasing its track to some other company.”
It presents itself to my mind as being entirely a question of statutory construction or interpretation. Inasmuch as the Legislature is presumed to know the law, and to know and understand the meaning of words in common use, it seems that when it authorized the lease in broad language without either express exemption or reservation pertaining to the liability of the lessor, it must be understood to have employed the word “lease” as reasonable men employ the same word, with the same understanding of the law and the meaning of the word, and to have authorized the lease with the same immunities and obligations as are attributed and appurtenant to a lease between citizens generally, and that the lessor could no more be held responsible under such circumstances for the negligent acts of the lessee in which he did not participate and over which he had no control, than a lessor of a farm could be held responsible for the negligent acts of his tenant in which he did not participate and over which he had no control. And for the life of me, I can see no reason why this principle is not conducive to the end always sought to be attained by our system of jurisprudence, and that is, equal rights for one and all before the law. On principle and common justice *590it seems that the obligations and immunities incident to a lease should be identical between persons, natural or artificial.
Before proceeding further on this line of argument, however, I desire to comment upon that class of cases in point and holding contra to the views herein indicated. Three points are especially noticeable about those cases holding the lessor liable in a lease authorized by the statute without reservation of liability to such third parties for the negligent acts of the lessee, cases of the following class: Railway Co. v. Hart, 209 Ill. 414; Harden v. Railroad, 129 N. C. 354; Brown v. Railroad, 131 N. C. 159; Hawkins v. Railroad, 119 Ga. 159. And these three points should be enough in themselves to place a careful and discriminating lawyer on his guard. They are: first, the same reasoning is scarcely employed in any two of them. Now, all men must concede this to be a true proposition; that is, but one conclusion on any given subject can he the correct conclusion, and to* reach, that conclusion, but one set of reasons can lead inevitably thereto. Therefore, when we see several courts reaching the same conclusion on a given subject and each advancing new and different reasons therefor, we are usually dubious as to the correctness of that conclusion. One of two things is evident with respect to those cases, either the courts have reached the wrong conclusion entirely, or, if the conclusion be correct, then some of them have assigned wrong reasons therefor, as they are evidently not in accord as to why their conclusion is correct. This is sufficient to shake the confidence of the profession in the conclusion reached. Second, another point about those cases is that many of them are decided by a divided court, and the majority opinion is usually accompanied with an able and vigorous dissent, and this is sufficient of itself, ordinarily, to shake one’s-confidence in the authority of the adjudication. See Railroad Company v. Hart, 209 Ill. 414, where three *591judges join in a forceful dissenting opinion. In Harden v. Railroad Company, 129 N. C. 354, there is a very able dissenting opinion by Judge Cook, and also in Brown v. Railroad Company, 131 N. C. 455, Judge Cook dissents. Third, several of those cases are predicated upon first or prior cases, wherein the question decided in the latter case was not involved and the thought is suggested from the confidence with which the court has cited such prior case, that the matter could not have been thoughtfully considered with due care therein or else such prior case would not have been cited as having decided the identical question. But all of this is fully treated of in the opinion of the court in this case by Judge Goode, and I will say no more of it except that those considerations have proved sufficient to shake my confidence in those adjudications.
Now it seems to me that the correct view to adopt with respect to this subject is that it is essentially one of statutory construction, for we are seeking to ascertain what was the true intention of the Legislature in authorizing this lease. Entertaining this view, I have sought to gather that intention from the words of the statute itself and from such other legitimate sources as are competent, and I learn that in section 1187, Revised Statutes 1899, every street railroad corporation is declared to “have power” to do, among other things, the folloAving:
“Seventh, to purchase, lease or acquire by other lawful contract, which shall include the right to purchase the capital stock and bonds of other street railroad companies, and to hold and dispose of the same, and to hold, .use and operate any street railroad or roads, with all and singular its or their franchises and properties of every description belonging to any other street railroad corporation or corporations: Provided, that such purchase, lease or other contract be authorized or approved by the vote of the holders of two-thirds in amount of the capital stock of the company so purchasing, leasing or *592otherwise contracting therefor at a meeting called for that purpose upon twenty days’ notice published in some newspaper of the city or county where the general office of such street railroad company may be located, or by written notice mailed to the last known address of each registered stockholder twenty days before such meeting; and provided further, such roads connect with or intersect each other, so as to allow a single passage one way over each road for a single fare.
“Eighth, to sell, lease or dispose of by any other lawful contract, to any other street railroad company, its railroad rights, franchises, including the right to be a corporation, and all and singular its other properties of every character and description; Provided, that such sale, lease or other contract disposing of its railroad, franchises and other properties, shall be first authorized or approved by the vote of two-thirds in amount of the holders of its capital stock at a regular or called meeting of its stockholders convened pursuant to such notice as is required in the next preceding clause.”
Power to execute the lease is here conferred by the competent legislative authority of the State in broad terms without any express exemption from or reservation of liability in the lessor. The Legislature, in its endeavor to expressly authorize the lease, went so far as to say that the lessor company is not only authorized to demise its tangible property, but expressly provided as well that it might lease out “its right to be a corporation.” Now it seems to me that when the lessor is authorized to farm out its right to existence, which seems to preclude the motion of its remaining in esse, it is manifest from this alone that there could be no implication arising from a fair construction of the context of the act, that the company, after having parted with its right and rendered itself incapable of existence, should remain liable for the acts of its lessee. We are endeavoring now to ascertain the legislative intent from the words of the *593act. (Of course it is understood that the lessor in this case did not purport to demise its right to be a corporation, but, on the contrary, it expressly reserved that right by apt words in the lease.) Assuming for the purpose of ascertaining the legislative intent that the company did actually farm out its right to be a corporation to another, it seems to me that the lessor, in the very nature of things, having parted with its right to existence, parted as well with its existence and thereby rendered itself, as an entity, incapable of answering for the defaults of its lessee. I must confess, however, that I cannot reconcile this provision with the idea of a lease, for to constitute a valid lease there must be a reservation of rents and the lessor must have an existence in order to enforce such reservation of rents. But be that as it may, it is a provision of the statute before the court, and it is proper to take it into consideration when seeking to determine whether the law-makers intended that by implication the lessor should remain liable. The provision positively militates against the notion of implied continued liability resting upon the lessor for the negligent acts of the lessee in which it has not participated and over which it had no control.
Now in ascertaining the meaning of the Legislature in this behalf and interpreting its language, we must remember that it is fundamental and axiomatic that “the Legislatures are presumed to know existing statutes and the state of the law relating to the subjects with which they deal.” [Sutherland on Stat. Const. (2 Ed.), sec. 447.] With this rule before us, let us examine and ascertain what was the state of the law and existing statutes in the minds of the Legislature. The answer must be and is that the Legislature knew, when it employed the word “lease” in the statute, that the term had a well-understood and definite meaning in the law. To lease is to transfer for a term specified therein from the lessor *594to the lessee, the property therein demised. There are certain well-known qualities, incidents, obligations and immunities pertaining to a lease which are well ascertained and settled in the law, among which is that at common law, the lessor is not answerable for the tenant’s negligence in the use or occupancy of the leased premises resulting in injury to a third person unless some right of control in such respect is retained by the lessor. [2 Wood, L. & T. (2 Ed.), 851.] Now, this being the state of the law on the question, the rule of construction stated supra requires the court to hold that the Legislature knew this full well and knew what other reasonable men knew; i. e., unless it affixed, by express language, other and additional obligations as incident to the word “lease” thus employed than those which were ascertained and settled in the law, it would be understood to have intended none.
Entertaining this view, as said before, the whole matter seems to me to be one of great simplicity and after much wandering through mazes of authorities, which to my mind confuse the subject by attempting the application of far-fetched principles and remote doctrines pertaining to public corporations and public policy.with respect thereto, I am persuaded that the only correct solution is to be found by the courts remaining in close proximity to the subject and adhere to the reasoning indicated, just as we would were a citizen attempting to hold a farmer who had let his premises to a tenant without reserving any portion of the management or control, for the negligent acts of such tenant, in which the lessor did not participate and over which he had no control. And in such case, no one would attempt to argue or affix liability on the lessor.
Now that this is the correct view, appears to me to be settled beyond all question from the language of the first clause of our statute on “laws” or the “construction of statutes,” bearing in mind, as said by Mr. *595Sutherland, “the Legislatures are presumed to know the existing statutes and the state of the law relating to the subjects with which they deal.” We find that at the time the Legislature, in its wisdom, provided the act authorized in the lease, it had before it the following statutory provision on the construction of statutes:
“The construction of all statutes of this State shall be by the following additional rules, unless such construction be plainly repugnant to the intent of the Legislature, or of the context of the same statute: First, words and phrases shall be taken in their plain or ordinary and usual sense, but technical words and phrases having a peculiar and appropriate meaning in law, shall be understood according to their technical import.” etc. [Sec. 4160, R. S. 1899.]
Now with this statute, addressed as it is to the courts commanding that they shall so hold with respect to the meaning of the word “lease” employed, on what legitimate process of reasoning can the court arrive at a conclusion other than that the Legislature intended that the court should perform its positive duty imposed by this statute and hold that the word “lease” employed by them is a lease as understood in the law with its ordinary qualities, incidents, attributes, immunities and obligations, and none other. Now, the only presumption the court can indulge is that of laudable motives and correct conduct. We cannot and we will not, for it is against common sense and good morals to do so, presume that the Legislature deliberately enacted the statute employing the word “lease,” intending that the courts should stultify themselves by as deliberately proceeding contrary to the positive commands of the statute on the construction of laws, quoted supra, and hold that the word “lease” as employed, was intended to have a meaning other than that ordinarily understood in the law. To sustain the contention of appellant in this case, and engraft upon the word “lease” an additional incident *596which affixes an obligation upon the landlord or lessor other than and in addition to the obligation of the same parties at common law, amounts to no more or less than the court’s deliberately closing its eyes to this positive statute and stultifying itself in attempting to apply some high-toned and refined dogma of pnblic policy to this question, when it is entirely beside the case, inasmuch as all questions of public policy are forever foreclosed to the court by the positive legislative enactment authorizing the lease. As far as I am concerned, the positive provisions of our statute on the construction of laws quoted, is conclusive on the courts of this State as to what meaning should be given to the word “lease” in this case and the consequent incidents, attributes, immunities and obligations appurtenant thereto, and I am authorized to say that Judge Goode fully concurs in what I have said. It seems that the matter ought to be rested on this alone, and I am perfectly willing to so rest it, but inasmuch as the question is new in Missouri, and of paramount importance, I feel that a charitable profession will not be so unkind as to condemn me for offering further reasons in support of the judgment of the court.
It appears from other statutes that the Legislature, acting with the full knowledge of the prior state of the law as pertaining to the obligations and immunities incident to leases, and with a full understanding of its mandate addressed to the courts of the State, commanding them to give to technical wnrds employed their tecln nical import, has seen fit to provide other statutes authorizing railroad leases, and indulging the reasonable presumption, of course, that courts will do their duty in construing such statutes, and attach to the word “lease” its technical import as commanded, the Legislature therefore signified its intention with respect thereto when it sought to affix additional obligations upon the lessor, as in section 1060, Revised Statutes 1899, autho*597rizing the lease of a domestic railroad to a foreign and connecting road, by expressly reserving the liability of the lessor. .This enactment, however, cannot be said to change the meaning of the word “lease.” The result is only a positive statutory obligation affixed against and upon those lessors who avail themselves of the provisions of the statute by leasing. But it is suggested that the law-making poAver Avas moved to this Avith the wholesome purpose of retaining within the jurisdiction of the State some responsible party for the injury inflicted by the operation of a road, in A7irtue of the franchises it had granted, to the end of protecting the rights of citizens by affording them ample redress for private injuries in the State courts against a domestic corporation; all of which is true, but this laudable purpose entertained and enacted into laAV by the Legislature can in no manner relieve the proposition of its intrinsic Avorth and weight in the case at bar, for it is obvious and the thought to be gleaned therefrom is that had not the Legislature understood full well that the lessor could not be held to respond for the acts of the lessee and that by its statute on laws, it had commanded the courts to give to the Avord “lease” its technical import, it certainly would have proceeded upon the theory that in virtue of the public policy notion, the lessor Avould remain liable at all hazards without the express reservation of liability contained in that statute. This statute is referred to as tending to show that it is the policy of our Legislature on this question when it seeks to enjoin an additional burden upon the lessor, it does so by express words and does not shirk its responsibility by enacting statutes silent on the subject, expecting the courts to engraft the additional incident upon the word “lease” by construction and thereby impose an additional burden upon the lessor which it is competent for the legislative authority alone to do.
Many of the cases holding the lessor in an autho*598rized lease liable for tbe negligent acts of tbe lessee, cite as authority for the proposition the earlier English case cited by Judge Redfield in Nelson v. Ry. Co., 26 Vt. 717, as well as the cases of Railway Co. v. Barron, 5 Wall. 90; Railway Co. v. Brown, 17 Wall. 445; Railway Co. v. Winans, 17 How. 30; Railway Co. v. Dunbar, 20 Ill. 623, and such later cases as Thomas v. Railway, 101 U. S. 71, and numerous others which it could serve no good purpose here to assemble, in view of the diligence in that behalf displayed in Judge Goode’s opinion.
Now it is proper to say of the Nelson case, that the author of that opinion, Judge Redfield, in the fifth edition of his work on Railroads, in a note on page 618, volume 1, points out a fact which does not appear in the opinion; to-wit, that the question of a lease authorized by statute, was not before the court in that case at all. In the other cases last above cited, resting upon considerations of public policy, there was no legislative authority for the lease, and in that event, the public-policy doctrine was certainly correct, for it is a matter within the province of the Legislature to authorize the lease or not, as it sees fit, and in the event no such authorization is had, the proposition is absolutely sound, for it is most certainly against public policy to permit the transfer of the duties and obligations appurtenant to public corporations and involved in such transfers without the consent of the State. The doctrine is eminently sound as predicated upon the principle that the act of incorporation and accepting a charter from the State, constitutes a contract between the corporation and the State. , This being true, the attempted lease, whereby one party to this contract seeks to shift the responsibilities arising in virtue thereof upon a lessee of its own choice without the consent of the State, that of the'other contracting party, first being had and obtained, must fail as being in conflict with the most elemental principles of contract law. This must be true in such cases the same as the identi*599cal proposition is true in ordinary contracts between individuals, but the doctrine of those cases should have no application in this, where the other party to the contract, the State, has first given its consent to execute the lease. Now it appears to me that this public-policy notion, as applicable to an authorized lease, is in conflict with fundamental principles, unsound and entirely foreign. Where is there any question of public policy in the record before this court? I have been unable to discover any fact which raises that question for our consideration. By the legislative act authorizing the lease, all questions of public policy in this case are forever foreclosed so far as the courts are concerned.
I will devote a moment to what seems to me to be a conclusive answer to this entire proposition, and it ought not to require but a moment to dispose of a question so palpably at variance with fundamental principles. In the first place, all lawyers know that in a representative government, it is axiomatically true that the legislative authority, within the limits of the Constitution, is the general guardian of the policy of the, State pertaining to all internal affairs. This proposition must be true under our form of government, and it necessarily follows, when the competent legislative authority has, by solemn enactment, provided thus or so, •on any given subject within its constitutional powers, that this enactment is a manifestation of the public policy of the State on that question, of the very highest and first importance, and that the judicial department thereof is bound thereby, and while the general sources for determining the public policy of a State are its Constitution, laws and decisions of the judicial tribunals, it is primarily true that a legislative enactment within the •constitutional limits, is of very first importance and the judicial department is without authority to hold otherwise. This proposition is so thoroughly grounded in both principle and the reasons underlying and support*600ing constitutional and representative government, that no one will dispute it. It is laid down as a proposition universally true in the 15 Amer. and Eng. Ency. Law (2 Ed.), 934, as follows:
“Where the Legislature, by a statute not objectionable as being unconstitutional, expressly authorizes the execution of a particular contract or class of contracts, the courts are without power to declare such contracts illegal as against public policy, as when the government through its legislative branch has determined its public policy the judicial branch is bound thereby.” See, also, large number of cases cited in note one, thereunder.
It is unnecessary to multiply authorities on this proposition which is familiar to the entire profession. This being true, I am at a loss to understand how this or a,ny other court could predicate upon a question of public policy which has been, by legislative enactment, entirely foreclosed to it and say that the contract of lease authorized by it is a different and distinct lease from that so universally understood in the law, or that any rule of public policy asserted could be violated by the lessor transferring the operation of its properties to another under such express statutory authority from the express guardian of all public policy.
Now it is certain that the lease would be wholly invalid without legislative authority. The Legislature might permit it, if it saw fit, and it might affix whatever burdens it saw fit in connection with the authority, but having affixed none and granted broad authority to lease, it is not for the court to invade its province and incumber the right which it has freely granted. Indeed, on this question, the reasoning of the very learned and able Judge Elliott seems to me so terse, exhaustive and complete that I adopt it here in full at the expense of prolonging the opinion:
“Our opinion is that where the lease is executed under the provisions of a statute, in accordance with its *601requirements, is made to a company having authority to accept it, and is made in good faith and not for the purpose of transferring duties or obligations to an irresponsible party, the lessor company is not liable for injuries caused by the negligence of the lessee and not attributable to a breach of any public duty of the company that executed the lease. It must be assumed that in granting the authority to execute a lease the Legislature had in mind former statutes as well as the established rules of the common law. When power to execute a lease is conferred upon a corporation the Legislature must in the absence of countervailing language, be deemed to intend to authorize the execution of such an instrument as the established law regards as a lease. The law enters as a silent factor into every contract, and hence of every lease it is an important element. The legal effect of a lease is to transfer for a prescribed period of time the possession and control of the property to the lessee. In authorizing the execution of a lease, the Legislature grants the right to execute and carry into effect such an instrument as divests the lessor of possession and control and places it in the lessee to the exclusion of the lessor. The possession of the one party is excluded and that of the other is made complete by the legislative sanction. If a sale is made under valid legislative authority the company that acquires the property acquires an exclusive right and interest, and the lessee by virtue of the lease acquires a similar right so far as possession, control and management are concerned, for the term for which the property was leased. It can not be doubted that a statute conferring general authority to sell, means a complete and effective sale, and upon the same principle it must he concluded that the power to lease, unless qualified and limited by statute, is a power to make a complete and effective lease. A complete and effective lease certainly vests the right of possession, control and management in the lessee, since no other effect can be *602assigned such, a lease without a direct and palpable violation of long and well-established principles of law. The lessor company does no wrong in executing a lease which the law of the land gives it full power to execute, so that in executing the lease there is no improper motive, no illegal act, nor any wrongful attempt to escape a duty. In granting authority to lease, the Legislature empowers the lessor company to transfer the duty of operating the road to the lessee, and in doing what the Legislature authorizes, no rule of public policy is violated. It is, indeed, inconceivable that there can be a violation of a rule of public policy where the act done by a party is done under a legislative enactment and in -accordance with its provisions. The cases which hold the lessor liable, although the lease is an authorized one, upon the ground that there must be an express exemption from liability in order to exonerate the lessor, concede, what could not be denied without leaving the domain of reason, that the Legislature may by express enactment exonerate the lessor, so that, even upon that theory (which we believe to be unsound) the question, at bottom, is one of statutory construction. The courts which assert the theory mentioned tacitly assume that in granting authority to lease, the Legislature granted something less than an authority to lease. We believe that the only theory that can be defended on principle is that in granting authority to execute a lease the Legislature conferred authority to execute an effective instrument with all the qualities and incidents with which the law invests a lease. If this be true then the lease does not transfer possession and control from one party to the other for the term of the lease, and the rights and obligations of the parties are such, and such only, as the law annexes to the relation of lessor and lessee. For negligence in managing and using the demised premises the lessor is not responsible. If it had performed its duty in constructing tracks and the necessary struc*603tures, it can not be held responsible for tbe negligence of the lessee in employing incompetent servants, or in negligently handling trains, or in negligently overloading cars, or in negligently failing to provide a sufficient number of persons to manage trains, or for any negligence which relates solely to the mode of operating the leased road.” [2 Elliott on Railways, sec. 469.]
The reasoning of Judge Elliott quoted, is to my mind so illuminating, exhaustive and conclusive on the question in its entirety that I shall leave the subject except to say that we find the almost unanimous views of the text-writers to the same effect, which can only augur that those truly learned in this department of the law, who have devoted much time, careful thought and labor to investigating the adjudications thereon, have, with marked unanimity, arrived at the conclusion announced by this court. And it is worthy in this connection to say that Judge Thompson, who is always found lifting his voice in favor of equal rights for all before the law, says, in his work on Private Corporations, vol. 5, sec. 5884, on this question: “On the other hand, if the lease has been made under authority of law, then, on principle and the better opinion, the lessor company is not liable for damages done by the lessee company, or its servants, in operating the road, unless there is a statutory reservation of such liability.”
See also the following authors: Hutchinson on Carriers (2 Ed.), sec. 515; Peirce on Railroads, p. 283; Booth, Street Railway Law, sec. 425; 5 Thompson on Private Corporations, sec. 5884; Nellis, Street Railway Accident Law, p. 488, sec. 6; Nellis, Surface Railroads, p. 266, sec. 16; Noyes, Intercorporate Relations, sec. 219, particularly p. 316. See also comments of Judge Red-field in his work on Railways discussing the case of Nelson v. R. R., 26 Vt. 721, heretofore cited; 2 Elliott on Railways, sec. 469. It is also worthy of mention that this, too, is the opinion entertained by the author of the *604very able and instructive note on the subject to Caruthers v. Railway, 44 L. R. A. 737, as appears on page 745, where it is said that if the lease is authorized by statute and made without reservation of any control over the operation of the road, the lessor is exempt from liability for the torts committed by the lessee.
For the reasons given, I concur with Judge Goode in the opinion that under a valid lease of this character, authorized by the Legislature without reservation of liability thereon, the lessor is no' more responsible for the negligent acts of the lessee in which it did not participate and over which it had no control than is the landlord at common law liable under the same circumstances for the negligent acts of his tenant. Entertaining these views, I am of opinion that the very learned trial judge properly ruled in sustaining the motion for a new trial as to the defendant, United Railways Company, and that his ruling should be sustained. The judgment should be affirmed.